ai0*fc
                           IN    THE    TEXAS    COURT     OF    CRIMINAL
                                   APPEALS,AUSTIN,TEXAS



CHRISTOPHER       U .   STODDART
            APPLICANT                                             CAUSE    #555054




TO    THE   DISTRICT     CLERK
       ABEL    ACOSTA




                          IN    REFERENCE       TO   THE   DOCKET    SHEET
                   SUBMITTED       BY   THE     DISTRICT        CLERK'S    OFFICE




To    the   Honorable    Clerk     Abel    Acosta,


        I am the above applicant in this cause requesting a copy of
the    docket    sheet   file    with     Cause' #555054-D          on    March   17 .2015 . Please

Thank You       for your assistance highly appreciated.
        Inclosed is a stamped envelope ,Re turn to                        the applicant in ob
taining       the information.




                                                                                          mi tte d,
                                                                                          oddart




                                                                         V - 2fr- JS

                                                                                   01 m

                                                                          AbeiAcostoCte*